Citation Nr: 1102468	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-244 465A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected degenerative disc disease of the cervical 
spine prior to March 4, 2009.

2.  Entitlement to an initial evaluation in excess of 30 percent 
for service-connected degenerative disc disease of the cervical 
spine from March 4, 2009.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected degenerative disc disease of the 
thoracolumbar spine with herniated discs at L4-5 prior to March 
4, 2009.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected degenerative disc disease of the 
thoracolumbar spine with herniated discs at L4-5 from March 4, 
2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from March 1977 to July 1982 and January 2004 and 
April 2005 with additional time spent in the Ohio National Guard.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a February 2007 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Cleveland, 
Ohio (the RO).  

During the pendency of the appeal, the RO  increased the 
evaluations assigned to the Veteran's service-connected 
disabilities on appeal herein.  However, as the grants during the 
pendency of this appeal do not represent a total grant of 
benefits sought on appeal, the claims for increase remain before 
the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to March 4, 2009, the Veteran's service-connected 
degenerative disc disease of the cervical spine has been 
manifested by a full range of motion with no prescribed bed rest 
and no ankylosis.

2.  After March 4, 2009, the Veteran's service-connected 
degenerative disc disease of the cervical spine has been 
manifested by a combined range of motion to 150 degrees, flexion 
limited to 10 degrees, two episodes of prescribed bed rest and no 
ankylosis.

3.  Prior to March 4, 2009, the Veteran's service-connected 
degenerative disc disease of the thoracolumbar spine has been 
manifested by a combined range of motion to 230 degrees, flexion 
limited to 80 degrees, no prescribed bed rest and no ankylosis.

4.  After March 4, 2009, the Veteran's service-connected 
degenerative disc disease of the thoracolumbar spine has been 
manifested by a combined range of motion to 160 degrees, flexion 
limited to 60 degrees, two episodes of prescribed bed rest and no 
ankylosis.

5.  The competent evidence of record does not show that the 
Veteran's service-connected cervical and thoracolumbar spine 
disabilities are so exceptional or unusual that referral for 
extraschedular consideration by the designated authority is 
required.


CONCLUSIONS OF LAW

1.  Prior to March 4, 2009, the criteria for an initial 
evaluation in excess of 10 percent for service-connected 
degenerative disc disease of the cervical spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 - 5243 (2010).

2.  After March 4, 2009, the criteria for an initial evaluation 
in excess of 30 percent for service-connected degenerative disc 
disease of the cervical spine have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 
(2010).

3.  Prior to March 4, 2009, the criteria for an initial 
evaluation in excess of 10 percent for service-connected 
degenerative disc disease of the thoracolumbar spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 - 5243 (2010).

4.  After March 4, 2009, the criteria for an initial evaluation 
in excess of 20 percent for service-connected degenerative disc 
disease of the thoracolumbar spine have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 - 5243 (2010).

5.  The criteria for referral of the Veteran's service-connected 
cervical and thoracolumbar spine disabilities for consideration 
on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claims for increased ratings.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Veteran's claims arise from a granted claims of service 
connection.  The Court observed that a claim of entitlement to 
service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements in initial ratings cases.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claims, letters 
dated in August 2005 and November 2005 fully satisfied the duty 
to notify provisions concerning his claims for service 
connection.  He was informed of the types of evidence that could 
substantiate his claims, such as medical records or lay 
statements regarding personal observations.  He was asked to 
provide information as to where he had been treated for his spine 
disabilities and informed that VA was responsible for obtaining 
any federal records, VA records, and a medical examination, if 
necessary.  

The Board notes that the Veteran was not notified of how VA 
determines disability ratings and effective dates at the time of 
the initial adjudication of his claims.  However, a letter to the 
Veteran dated in June 2007 provided him with sufficient Dingess 
notification, and the Veteran's claims were subsequently 
readjudicated in SSOC's dated in July 2007 and September 2009.  
As such, there was not prejudice to the Veteran concerning the 
timing of these notice elements.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's VA treatment records and private treatment records 
identified by the Veteran have been obtained and associated with 
the Veteran's claims file.  

The Board notes that the Veteran's service treatment records for 
his first period of active service (March 18, 1977 to July 15, 
1982) are unavailable for review.  The Veteran's claims file 
reflects that the RO attempted to obtain these records on three 
separate occasions, all of which were fruitless.  In July 2006, 
the RO made a formal finding that these records were unavailable.  
See a July 2006 formal finding of the unavailability of the 
Veteran's service treatment records dated from March 18, 1977 to 
July 15, 1982.  The Veteran was notified of the unavailability of 
these records and encouraged to submit any copies of such which 
he may have in his possession.  See a letter from the RO to the 
Veteran dated in November 2006.

In passing, the Board notes that the Veteran's service treatment 
records from his National Guard duty dated after July 1982 have 
been obtained an associated with the his claims file.  
Additionally, as service connection has already been granted and 
the present claims involve the severity of the Veteran's service-
connected disabilities since the date of the award of service-
connection (April 17, 2005), the Board observes that the 
Veteran's unavailable service records would be impertinent for 
the purposes of this decision.  See generally Francisco v. Brown, 
7 Vet. App. 55 (1994) (where an increase in the level of a 
service- connected disability is at issue, the primary concern is 
the present level of disability); see also Fenderson v. Brown, 12 
Vet. App. at 126 (where the question for consideration is the 
propriety of the initial evaluation assigned after the grant of 
service connection, however, evaluation of the medical evidence 
since the effective date of the grant of service connection is 
required).

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran appropriate VA examinations in 
December 2006 and March 2009, which were conducted by the same VA 
examiner.  There is no objective evidence indicating that there 
has been a material change in the severity of the Veteran's 
service-connected disabilities since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 11-
95.  

The Board notes that it does not appear that the VA examiner 
reviewed the Veteran's complete VA claims file prior to the 
examination.  In many instances, the Court has held that a 
failure to review the claims file renders a VA examination 
inadequate for rating purposes.  See, e.g., Proscelle v. 
Derwinski, 2 Vet. App. 629, 932 (1992) ("The [VA] examiner should 
have the Veteran's full claims file available for review."), but 
see Snuffer v. Gober, 10 Vet. App. 400, 403- 04 (1997) (review of 
claims file not required where it would not change the objective 
and dispositive findings made during a medical examination).  See 
also 38 C.F.R. §§ 4.1, 4.2 (2010).  However, the Court has held 
that when VA undertakes to provide a medical examination or 
obtain a medical opinion, the relevant inquiry is whether "the 
examiner providing the report or opinion is fully cognizant of 
the Veteran's past medical history."  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, not 
the mere fact that the claims file was reviewed).  

Although the March 2009 VA examiner did not have the claims file 
to review, the Veteran's subjective complaints and the objective 
findings were recorded, and the report is thorough and supported 
by VA outpatient treatment records.  

The Board also notes the statements by the Veteran and his 
representative that both VA examinations are inadequate for the 
purposes of this decision because the VA examiner did not use a 
goniometer in measuring the Veteran's neck and back ranges of 
motion.  See a statement from the Veteran and his representative 
dated in March 2007, August 2007 and April 2010.  However, while 
the Board observes that the VA examiner did not specifically 
state that he used a goniometer to measure the Veteran's ranges 
of motion of his neck and back during either VA examination, such 
argument does not indicate that the examiner failed to properly 
discharge her duties.  See United States v. Armstrong, 517 U.S. 
456, 464, 116 S.Ct. 1480, 134 L.Ed.2d 687 (1996) (" '[I]n the 
absence of clear evidence to the contrary, courts presume that 
[Government agents] have properly discharged their official 
duties.' ").

Accordingly, the Board concludes that the VA examination reports 
are adequate for the purposes of this decision.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 
(2010).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

Increased Ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2010).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson, supra; see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged 
ratings are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings"].

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2010) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2010).  See, e.g., DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the Veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 38 
C.F.R. § 4.40 (2010).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in Diagnostic Code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Initial matter

As reflected on the title page, the RO has already created staged 
ratings for each of the Veteran's service-connected disabilities 
on appeal herein.  Additionally, the Veteran has asserted that he 
suffers from neurological symptomatology associated with his 
service-connected cervical and thoracolumbar spine disabilities.  
See e.g., the December 2006 and March 2009 VA examination reports 
as well as the Veteran's statements dated in March 2007 and 
August 2007.  

Accordingly, the Board will discuss each service-connected 
disability by the time periods created by the RO's staged ratings 
and then assess the Veteran's neurological symptomatology in a 
separate section.

Applicable Law and Regulations

For diagnostic codes 5235 to 5243, the General Rating Formula for 
Diseases and Injuries of the Spine provides that with or without 
symptoms such as pain, stiffness, or aching in the area of the 
spine affected by residuals of injury or disease the following 
ratings will apply:  

100 percent - Unfavorable ankylosis of the entire spine;

50 percent - Unfavorable ankylosis of the entire thoracolumbar 
spine;

40 percent - Unfavorable ankylosis of the entire cervical spine, 
or forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine;

30 percent - For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the entire cervical 
spine;

20 percent - For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater than 
170 degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis;

10 percent - For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees, or 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees, or combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or vertebral body 
fracture with loss of 50 percent or more of the height.

Ankylosis is "immobility and consolidation of a joint due to a 
disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th Ed. 1987)].  

The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. App. 
95 (1994) [only one disjunctive "or" requirement must be met in 
order for an increased rating to be assigned].  Compare Melson v. 
Derwinski, 1 Vet. App. 334(1991) [use of the conjunctive "and" in 
a statutory provision meant that all of the conditions listed in 
the provision must be met].

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest 
five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for:  a 10 percent evaluation is 
warranted if incapacitating episodes have a total duration of at 
least one week but less than two weeks during the past 12 months; 
a 20 percent evaluation is warranted if incapacitating episodes 
have a total duration of at least two weeks but less than four 
weeks; a 40 percent disability rating for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 months, 
and a maximum schedular rating of 60 percent is assigned for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.

Cervical spine prior to March 4, 2009

For this time period, the Veteran's service-connected cervical 
spine disability is rated 10 percent disabling as per 38 C.F.R. 
§ 4.71(a) Diagnostic Code 5243 [intervertebral disc syndrome].  

The December 2006 VA examination report reflect that the Veteran 
did not have any incapacitating episodes during the previous 
twelve months.  As such, the Veteran cannot be availed by the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  

For an increased evaluation under the General Rating Formula for 
Diseases and Injuries of the Spine, Veteran must demonstrate at 
least forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees, or the combined range of 
motion of the cervical spine not greater than 170 degrees.  

The December 2006 VA examination report reflects a full range of 
motion of the cervical spine (340 degrees), to include flexion to 
45 degrees.  While the Veteran reported pain, soreness, 
tenderness and fatigability upon repetition, such did not limit 
the Veteran's range of motion.  See DeLuca, supra.  

With no evidence of incapacitating episodes or limited range of 
motion commensurate with the criteria of an evaluation in excess 
of 10 percent, the Veteran's claim for the time period under 
consideration must be denied.  

Cervical spine after March 4, 2009

For this time period, the Veteran's service-connected cervical 
spine disability is rated 30 percent disabling as per 38 C.F.R. 
§ 4.71(a) Diagnostic Code 5243 [intervertebral disc syndrome].  

For an increased evaluation, the Veteran must demonstrate 
unfavorable ankylosis of the entire cervical spine or 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  See the 
General Rating Formula for Diseases and Injuries of the Spine and 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, respectively.  

The March 2009 VA examination report reflects that the Veteran 
had two incapacitating episodes in the previous twelve months, 
which is consistent with the criteria for a 20 percent evaluation 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  As such, the Veteran cannot be 
assigned a higher rating under this Formula.  

The March 2009 VA examination report reflects a combined range of 
motion of the cervical spine to 150, to include flexion to 10 
degrees.  The Veteran reported pain and tenderness upon 
repetition; however such did not further limit the Veteran's 
range of motion.  See DeLuca, supra.  

While the Veteran's range of motion was limited due to his 
service-connected cervical spine disability, there is not medical 
evidence that the Veteran's cervical spine was ankylosed, 
favorable or otherwise, or that he had experienced incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  

As such, the criteria for an increased evaluation are not met for 
the time period under consideration.  

Thoracolumbar spine prior to March 4, 2009

For this time period, the Veteran's service-connected 
thoracolumbar spine disability is rated 10 percent disabling as 
per 38 C.F.R. § 4.71(a) Diagnostic Code 5243 [intervertebral disc 
syndrome].  

The December 2006 VA examination report reflect that the Veteran 
did not have any incapacitating episodes during the previous 
twelve months.  As such, the Veteran cannot be availed by the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  

For an increased evaluation under the General Rating Formula for 
Diseases and Injuries of the Spine, the Veteran must demonstrate 
at least forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

The December 2006 VA examination report reflects a combined range 
of motion of the thoracolumbar spine to 230 degrees, to include 
forward flexion to 80 degrees.  The examiner indicated that there 
were no spasms, kyphosis, scoliosis or lordosis present.  
Additionally, there were no incapacitating episodes and no flare 
ups reported.  While the Veteran reported pain, soreness, 
tenderness and fatigability upon repetition, such did not further 
limit the Veteran's range of motion.  See DeLuca, supra.  

With no evidence of incapacitating episodes or limited range of 
motion commensurate with the criteria of an evaluation in excess 
of 10 percent, the Veteran's claim for the time period under 
consideration must be denied.  


Thoracolumbar spine after March 4, 2009

For this time period, the Veteran's service-connected 
thoracolumbar spine disability is rated 20 percent disabling as 
per 38 C.F.R. § 4.71(a) Diagnostic Code 5243 [intervertebral disc 
syndrome].  

For an increased evaluation, the Veteran must demonstrate at 
least forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine or intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  See the General Rating 
Formula for Diseases and Injuries of the Spine and the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, respectively.  

The March 2009 VA examination report reflects that the Veteran 
had two incapacitating episodes in the previous twelve months, 
which is consistent with the criteria for a 20 percent evaluation 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  As such, a higher rating may not be 
assigned using this Formula.  

The March 2009 VA examination report reflects a combined range of 
motion of the thoracolumbar spine to 160, to include flexion to 
60 degrees.  The Veteran reported pain and tenderness upon 
repetition; however such did not further limit the Veteran's 
range of motion.  See DeLuca, supra.  

While the Veteran's range of motion was limited due to his 
service-connected thoracolumbar spine disability, there is not 
medical evidence that the Veteran's flexion was limited to 30 
degrees or less.  Further there is no evidence that the Veteran's 
thoracolumbar spine is ankylosed, favorable or otherwise, or that 
he had experienced incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  

As such, the criteria for an increased evaluation are not met for 
the time period under consideration.  
Neurological Manifestations

As noted above, the Veteran has asserted that he experiences 
neurological symptomatology associated with his service-connected 
cervical and thoracolumbar spine disabilities.  See e.g., the 
Veteran's March 2007 and August 2007 statements.  

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2010).  Under VA regulations, separate 
disabilities arising from a single disease entity are to be rated 
separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).

Moreover, Note (1) to the rating formula specifies that any 
associated objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 - 5243 (2010).  

The December 2006 VA general examination report reflects that 
there were no motor, sensory or strength deficits in the 
Veteran's upper and lower extremities.  The December 2006 VA 
spine examination report reflects that the Veteran demonstrated 
decreased sensation in his lower right extremity, but straight 
leg raises were negative; his lower left extremity and upper 
extremities were normal.  See the December 2006 VA general and 
spine examination reports.  

The March 2009 VA examination report reflects that the Veteran 
complained of radicular pain in the left upper and lower 
extremities.  The Veteran's upper extremities were normal upon 
neurological examination.  The VA examiner noted decreased 
sensation in the Veteran's lower left extremity, but observed 
that straight leg raises were negative and his reflexes were 
normal.  

While the VA examiner noted the Veteran's subjective complaints 
of radicular pain and loss of sensation during his various VA 
examinations, review of the VA examination reports reflect that 
the VA examiner's testing and observations indicated no 
subjective neurological manifestations associated with his 
service-connected cervical and thoracolumbar spine disabilities.  

In light of above, the competent medical and other evidence of 
record fails to reflect that the Veteran has separate 
neurological impairment associated with his service-connected 
cervical and thoracolumbar spine disabilities for which a 
separate evaluation may be assigned.  

Extraschedular Considerations

The Board has also considered an extraschedular evaluation.  The 
determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry.  
See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 
60 (1993) (a threshold finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate is required for extraschedular 
consideration referral).

The Board notes that the Veteran's representative asserts that 
the schedular criteria are inadequate for evaluating the 
Veteran's service-connected cervical and thoracolumbar spine 
disabilities.  The Board disagrees.  As fully detailed above, a 
higher disability rating is available where specific criteria are 
met.  The Veteran does not meet the schedular criteria for a 
higher disability rating.  It does not appear that the Veteran 
has an "exceptional or unusual" disability; he merely disagrees 
with the assigned evaluation for his level of impairment.  In 
other words, he does not have any symptoms from his service-
connected cervical and thoracolumbar spine disabilities that are 
unusual or are different from those contemplated by the schedular 
criteria.  The available schedular evaluations for that service-
connected disabilities are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  Further 
inquiry into extraschedular consideration is moot.  See Thun, 
supra.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
service-connected degenerative disc disease of the cervical spine 
prior to March 4, 2009 is denied.

Entitlement to an initial evaluation in excess of 30 percent for 
service-connected degenerative disc disease of the cervical spine 
from March 4, 2009 is denied.

Entitlement to an initial evaluation in excess of 10 percent for 
service-connected degenerative disc disease of the thoracolumbar 
spine with herniated discs at L4-5 prior to March 4, 2009 is 
denied.

Entitlement to an initial evaluation in excess of 10 percent for 
service-connected degenerative disc disease of the thoracolumbar 
spine with herniated discs at L4-5 from March 4, 2009 is denied.



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


